Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
	Applicant’s election with traverse of Group II, claims 18-24, and the election of species of A) A biological material such as plant material B) A exogenous amine such as quaternary ammoniums C) An endogenous compound such as phenolic compounds and D) A plant species such as Lamiaceae family in response to the restriction requirement of 08/02/2022 is acknowledgement. The traversal is on the ground that Applicant argues that without acquiescing to the Office’s allegations regarding Groups I-V not sharing unity of invention, and because Applicants have elected Group II, Applicants respectfully submit that Groups II and III especially share unity of invention.  Furthermore, Applicant argues that Applicants respectfully submit that neither Ramon nor Tang disclose lipids, terpenic solvents, alcohols, or an aromatic organic solvent as immiscible liquids.  Neither Ramon nor Tang, alone or in combination, disclose, teach, or suggest that lipids in a liquid form, terpenic solvents, alcohols, or aromatic organic solvents could be used to purify a eutectic extract.  Therefore, the technical feature shared by Groups II and III contributes over Ramon and Tang, both alone and in combination.  Lastly, Applicant argues that without acquiescing or otherwise conceding to the accuracy of the Election of Species Requirement, and solely in the spirt of advancing the application to allowance, Applicants hereby elect the following species as stated above.  
Applicant’s arguments are not found persuasive because, as Examiner explained in the restriction requirement of 08/02/2022, the technical feature of Groups II and III is a purified eutectic extract or eutectic combination prepared by the purification process according to claim 18.  The technical feature of Group I and IV is a liquid, gel or a gel-like eutectic extract prepared by the extraction process according to claim 1. The technical feature of Group V is a liquid, gel or gel-like eutectic extract or eutectic combination of at least one exogenous amine and at least one of plant material, animal material or a prokaryotic biological material within various claimed amount/ratios therein.  Accordingly, Groups I-V do not share the same technical feature. Furthermore, the technical features do not make a contribution over the prior art as evidenced by the anticipatory X references set forth in the corresponding PCT search/opinion report which teach and/or reasonably suggest such products. Therefore, the the technical feature(s) do not make a contribution over the prior art and, thus, the claims lack unity and are properly restrictable – as further discussed below.  In addition, it should be noted that the PCT rules provide for the examination of the first claimed product and method of making and the second claimed product, but do not provide for the examination of multiple different products.  Accordingly, the instantly claimed products, which differ for the reasons set forth above, do not share a special technical feature and lack unity of invention.  Lastly, as Examiner also explained in the previous restriction requirement, Applicant arguments are not found persuasive because the species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each various biological material is different from the other because they represent different claimed biological material which requires a different search for each. Furthermore, each various exogenous amine is different from the other because they represent different claimed exogenous amine which requires a different search for each. Moreover, each various endogenous compound is different from the other because they represent different claimed endogenous compound which requires a different search for each. In addition, each various plant species is different from the other because they represent different claimed plant species which requires a different search for each.
 Thus, the restriction requirement and election of species are deemed proper and is therefore made final.
Readable claims 18-24 (on the elected species) have been examined on the merits.  Claims 1-17, 25-32 and 36-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-24 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 23 is rendered vague and indefinite for the phrase “wherein the ratio of eutectic extract to immiscible liquid is from about 1:0:1 to about 1:10.” The phrase is unclear because the claim has not been specified if it is a weight or volume or ratio. Clarification or correction is required.
Claim 24 is rendered vague and indefinite for the phrase “wherein the process removes exogenous amine that has not formed a complex with the endogenous compounds in the biological material.” The phrase is unclear because the claim is merely a result to be achieved without including the required process steps.  It is unclear if this result is achieved by a specific solvent, ratio, temperature, pressure, duration or repetition of steps.  Clarification or correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-24 are rejected under 35 USC 103 as being unpatentable over Mariana Ruesgas-Ramon et al. (“Application of Deep Eutectic Solvents (DES) for Phenolic Compounds Extraction: Overview, Challenges, and Opportunities”, Journal of Agricultural and Food Chemistry, vol. 65, no. 18, 10 May 2017 (2017-05-10), pages 3591-3601.) 
A method/process for the purification of a eutectic extract comprising (i) mixing a eutectic extract (i.e. the eutectic extract is prepared by forming a mixture between at least one exogenous amine (such as the exogenous amine of a choline chloride (ChCl)) and/with a biological material such as a plant material to allow the mixture to interact to a form a substance (i.e. the substance is of a liquid or gel) wherein the claimed obtained substance is mixed in combination with a liquid that is immiscible (i.e. the liquid that is immiscible is of a lipid phase such as free fatty acids or free fatty alcohols and/or the liquid is of an aliphatic organic solvent or hexane or alcohol or aromatic organic solvent etc. for example (Deep Eutectic Solvents-DES)) within various ranges/ratios to form a mixture, allowing the mixture to equilibrate into a eutectic phase (i.e. eutectic phase of two phases) and separating the eutectic phase from the phase comprising the liquid that is immiscible within the eutectic extract to obtain the purification of the eutectic extract is claimed.   
Mariana Ruesgas-Ramon teaches a preparation process for the purification of a eutectic extract comprising (i) mixing a eutectic extract [(i.e. the claimed eutectic extract is prepared by forming a mixture between at least one exogenous amine (such as the exogenous amine of a choline chloride (ChCl)) (e.g. within tables 1 and 2) with a biological material such as a plant material (e.g. within tables 1 and 2) to allow the mixture to interact to intrinsically form a substance (i.e. the substance is of a liquid or gel)] wherein the claimed obtained substance is mixed in combination with a liquid that is immiscible (i.e. the liquid that is immiscible is of a lipid phase such as free fatty acids or free fatty alcohols and/or the liquid is of aliphatic organic solvent or hexane or alcohol or aromatic organic solvent etc. for example the liquid that is immiscible is named (Deep Eutectic Solvents-DES)) (e.g. the claimed DES are under DES for the extraction of Phenolic-Acids or Flavonoids or Anthocyanins ) wherein various ranges/ratios to form a mixture [Please also see examples of the cited reference’s process under Tables 1 and 2 on pages 3592-93 and under DES for the extraction of Phenolic-Acids or Flavonoids or Anthocyanins], allowing the mixture to intrinsically equilibrate into a eutectic phase (i.e. eutectic phase of two phases) and separating the eutectic phase from the phase comprising the liquid that is immiscible within the eutectic extract to intrinsically obtain the purification of the eutectic extract.
It would have been obvious to one of ordinary skill in the at the time the invention was made to provide a preparation process for the purification of a eutectic extract comprising i) mixing a eutectic extract (i.e. the eutectic extract is prepared by forming a mixture between at least one exogenous amine (such as the exogenous amine of a choline chloride (ChCl)) and/with a biological material such as a plant material to allow the mixture to interact to a form a substance (i.e. the substance is of a liquid or gel) wherein the claimed obtained substance is mixed in combination with a liquid that is immiscible (i.e. the liquid that is immiscible is of a lipid phase such as free fatty acids or free fatty alcohols and/or the liquid is of an aliphatic organic solvent or hexane or alcohol or aromatic organic solvent etc. for example (Deep Eutectic Solvents-DES)) within various ranges/ratios to form a mixture, allowing the mixture to equilibrate into a eutectic phase (i.e. eutectic phase of two phases) and separating the eutectic phase from the phase comprising the liquid that is immiscible within the eutectic extract to obtain the purification of the eutectic extract therein based upon the beneficial teachings provided by the Mariana Ruesgas-Ramon reference (as discussed above).  Moreover, the adjustment of particular result-effective conventional working conditions (e.g., determining suitable amount/ranges/ratios of each claimed active ingredient therein such as the claimed eutectic extract with the liquid that is immiscible and the modification of other commonly employed purification process steps such as the separation step to intrinsically obtain the purification of the eutectic extract) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.  Furthermore, as the references indicate the various different steps used by the claimed method is result variable, therefore, they could be routinely optimized by one of ordinary skill in the art of practicing the invention disclosed by the references. (Please note the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. (see, e.g., Ex parte Rubin, 128 USPQ 440, 1959, and In re Burhans, 154 F.2d 690, 69 USPQ 330-CCPA 1946) MPEP 2144.04. 		
Thus, the invention as a whole is prima facie obvious over the cited references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972. The examiner can normally be reached M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDALL O WINSTON/           Examiner, Art Unit 1655                                                                                                                                                                                             
/MICHAEL BARKER/Primary Examiner, Art Unit 1655